77 F.3d 470
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eldon Wayne RILEY, Jr, Plaintiff-Appellant,v.WEYERHAEUSER PAPER COMPANY, Defendant-Appellee.
No. 95-2908.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 21, 1996.

Eldon Wayne Riley, Jr., Appellant Pro Se.  Max Daniel McGinn, BROOKS, PIERCE, McLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina, for Appellee.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders granting summary judgment in favor of the Defendant and denying his motion for reconsideration.   With regard to the entry of summary judgment, Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).   The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).   The district court entered its order on September 5, 1995;  Appellant's notice of appeal was filed on October 18, 1995.   Appellant's motion for reconsideration, filed more than ten days after the order granting summary judgment, does not toll the appeal period.   Fed. R.App. P. 4(a)(4)(F).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.   We therefore dismiss this portion of the appeal.


2
Appellant's notice of appeal is timely with respect to the district court's order denying the motion for reconsideration.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm the denial of the motion for reconsideration on the reasoning of the district court.   Riley v. Weyerhaeuser Paper Co., No. CA-94-11-3-MU (W.D.N.C. Oct. 11, 1995).   We deny Appellant's motion to bar Defendant from contacting "potential witnesses" and his motion to prevent Defendant from making architectural changes to its facilities pending appellate review.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED IN PART and AFFIRMED IN PART